Case 1:20-cv-02031-JSR Document 69 Filed 08/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF WARREN POLICE & FIRE
RETIREMENT SYSTEM,
individually and on behalf of
all others similarly
situated,

20-cv-2031 (JSR)

Plaintiff, ORDER

 

-against-

WORLD WRESTLING ENTERTAINMENT
INC. et al,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.d.

In light of the Court’s order denying defendants’ motion to
dismiss, counsel should meet and confer and prepare a proposed
case management plan in accordance with the Court’s Form D that
ensures the case is ready for trial by no Later than February
15, 2021. The parties should submit this proposed case
management plan by close of business on Wednesday August 12,
2020. If the parties dispute or the Court is unsatisfied with
any provision of the proposed case management plan, the Court
will convene a telephonic conference to discuss the plan.

SO ORDERED.

Dated: | New York, NY QM kei

August 7, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 

 

 
